DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/10/20, with respect to the 35 USC § 103 rejection of claims 1-8, 12-21 and 25 have been fully considered and are persuasive.  The prior art fails to discloses a handheld hair removal apparatus with a support structure, a light source providing a light beam propagated from a first lateral side to a second lateral side of the apparatus, a rigid, fixedly positioned attachment fixedly attached to the light source, the light source being mounted at a lateral side and in front of the skin contact portion. The 35 USC § 103 of claims 1-8, 12-21 and 25 has been withdrawn.   However, new rejections under 35 USC § 112 have been applied, as discussed below.
Applicant's arguments filed 9/10/20 with respect to claim 22 have been fully considered but they are not persuasive. Kelman WO 95/33600 in view of Darwinkel et al. US 9249948 discloses a hair removal arrangement as claimed.  Darwinkel et al. teaches a slidable light carrier that extends from an outer portion of the support apparatus.  Examiner notes claim 22 does not require the light to be positioned out front of the apparatus, and the language positioning the carrier next to the hair removal component is indefinite. New rejections under 35 USC § 112 have been applied, as discussed below.
Applicant's arguments filed 9/10/20 with respect to claim 24 have been fully considered but they are not persuasive. Kelman WO 95/33600 in view of Kapitz WO 2008/077644 discloses a hair removal arrangement as claimed.  Kapitz et al. discloseds a pivoting light carrier (flexible cable 4) that extends from an outer portion of the support apparatus (handle of tweezers).  Examiner notes that the cable is integrated within the support structure at the proximal end of the cable, while also extending from the support structure and capable of being pivoted, with the flexibility of the cable to position the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-21 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 disclose the attachment line being permanently positioned relative to the support structure.  Examiner notes that although the attachment may not be intended to move, the specification fails to explicitly disclose the term “permanently”.   Examiner suggests language such as being fixedly positioned relative to the support structure. 
Claims 2-8, 11-13 and 25 are dependent upon claim 1.  Claims 15-21 are dependent upon independent claim 14. 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 13, 22, 24 and 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, lines 26-28, the language “wherein the attachment line is fixedly attached to the light source at a first lateral side of a first distal end of the attachment line and is attached to the central region of the support structure at a first lateral side of a second distal end of the attachment line” is indefinite.  The language discloses the attachment line being attached to the light source at a first distal end of the attachment line, but also discloses the attachment line being attached to the central region of the support structure at a second distal end of the attachment line.   For the purposes of examination, the Examiner is interpreting the second distal end of the attachment line to be a proximal end or a second end of the attachment line, which appears to attach to the support structure. 
Claim 22, lines 2-3 recites the language “a hair removal arrangement having a first lateral side and a second lateral side”, lines 8-9 recites the language “a support structure for supporting the hair removal arrangement; and a light source attached to the support structure”, and lines 28-30, recites the language the “hair removal arrangement includes a first and second side portion and wherein the first and second side portion is configured as a support for movably mounting the light source.”  Examiner notes that the amendment discloses first and second side portions of the hair removal being configured for support for movably mounting the light source.  However previously in the claim, the claim recites the light source (which is mounted on the carrier) being attached to the support structure (which supports the hair removal arrangement), instead of the light source being attached to the hair removal 
Claim 22 recites the limitation "the movable support" in line 21 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, recites the limitation “an outer portion” in lines 21, 30 and 32.  This language is indefinite, as it is not defined as to whether this is the same or different “outer portion”. 
Claim 24, recites the limitation “an outer portion” in lines 24 and 26.  This language is indefinite, as it is not defined as to whether this is the same or different “outer portion”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelman WO 95/33600 in view of Darwinkel et al. US 9249948.
Regarding claims 22, Kelman discloses a handheld hair removal apparatus, comprising: 
a hair removal arrangement having a first lateral side and a second lateral side (figure 3A, below), the arrangement comprising a hair removal component having a longitudinal axis (trimmer 18, 
a support structure 15 for supporting the hair removal arrangement; and 
a light source 80 attached to the support structure (figure 3A), the light source providing a light beam is propagated from the first lateral side towards the second lateral side of the hair removal arrangement (figure 3A, projects with prism 86 across from the first lateral side to second lateral side along the cutting path 88); 
wherein, in an operational position, the light source provides a light beam with a main propagation axis (along hair removal line 88); 
wherein the hair removal arrangement comprises a skin contact portion extending at least along a primary axis extending perpendicularly to the main movement direction for contacting the user’s skin during operation (figure 3A), 
Kelman does not explicitly disclose the main propogation axis enclosing an angle of incidence of less than 30 degrees with an imaginary plane extending parallel to the main movement direction and the primary axis, the light source being mounted on a movable carrier that is integrated into an outer portion of the apparatus, and wherein in the operational position, the movable carrier extends from the outer portion of the apparatus; the movable carrier comprises a sliding carrier, the sliding carrier is slidable relative to the support structure in a direction transverse to the skin contact portion to provide an adjustable position of the light source relative to the skin contact portion.
In re Aller, 105 USPQ 233.
Darwinkel et al. teaches a hair trimming device having an optical element 6 having a light source, in the operational position, being fixedly mounted to a central region of the support structure by means of a non-extendable, rigid attachment line having a fixed linear length, the line being immovable relative to the support structure 6a (figure 1b, , figure 1a shows the device in the stored position, or not during use; column 4, lines 48-54), the line extending from the main body to project a light source in front of the skin contact portion with respect to the main movement direction, the light source being mounted on a movable carrier that is movable relative to the support structure from a storage position to the operational position (figure 1a, as shown in the storage configuration, figure 1b, as shown in the operational position, column 4, lines 48-54), the movable carrier comprising a sliding carrier (with post 6a) that is slidable relative to the support structure in a direction transverse to the skin contact portion capable of providing an adjustable position (carrier slides from a storage to the operational position) of the light source relative to the skin contact portion, and when in the storage configuration the movable support is integrated into an outer portion of the apparatus (figure 1a), wherein in the operational position the movable support extends from an outer portion of the apparatus (figure 1b). 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Kelman with a slidable carrier supporting a light source, as taught by Darwinkel et al., to provide a device for projecting light where needed when the hair removal device is in use. 
24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelman WO 95/33600 in view of in view of Kapitz WO 2008/077644.
Regarding claim 24, Kelman discloses a handheld hair removal apparatus, comprising: 
a hair removal arrangement having a first lateral side and a second lateral side (figure 3A, below), the arrangement comprising a hair removal component having a longitudinal axis (trimmer 18, along openings 14, figures 1B, 3A), wherein a main movement direction of the apparatus in which the arrangement is moved during operation is perpendicular to the longitudinal axis of the hair removal component, wherein the first and second lateral sides are perpendicular to both the main movement direction of the apparatus (figure 3A, moved along skin so the hair will be aligned within the hair entry openings 14, as the lateral sides extending perpendicularly away from skin and the forward movement) and the longitudinal axis of the hair removal component (figure 3A); 
a support structure 15 for supporting the hair removal arrangement; and 
a light source 80 attached to the support structure (figure 3A), the light source providing a light beam is propagated from the first lateral side towards the second lateral side of the hair removal arrangement (figure 3A, projects with prism 86 across from the first lateral side to second lateral side along the cutting path 88); 
wherein, in an operational position, the light source provides a light beam with a main propagation axis (along hair removal line 88); 
wherein the hair removal arrangement comprises a skin contact portion extending at least along a primary axis extending perpendicularly to the main movement direction for contacting the user’s skin during operation (figure 3A), 
Kelman does not explicitly disclose the main propagation axis enclosing an angle of incidence of less than 30 degrees with an imaginary plane extending parallel to the main movement direction and the primary axis, the light source being mounted on a movable carrier that is integrated into an outer 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a light source having light beam with a main propagation axis enclosing an angle of incidence of less than 30 degrees with an imaginary plane extending parallel to the main movement direction and the primary axis, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Kapitz teaches a handheld hair removal device having a light source 5 being pivotably attached to a support structure (with flexible cable 4, figure 1), the cable may be rotatably around an axis extending parallel to the skin contact portion and at a lateral side for projecting a light source (figure 1, cable is flexible to illuminate the working field) the light beam may be arranged at varying angles (paragraph 2, 7 of the Kapitz machine translation under “Disclosure of the invention and its advantages”). 
Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Kelman with a pivoting carrier supporting a light source, as taught by Kapitzet al., to provide a device for projecting light where needed when the hair removal device is in use. 
Allowable Subject Matter
Claims 1-8, 12-21, 25 are rejected under 35 USC § 112(a) and 35 USC § 112(b) as discussed above in more detail, but would be allowable if the rejections set forth above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771                  

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771